DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group III (claims 2-6, 10-13 and 17) in the reply filed on 7/23/2022 is acknowledged.  The traversal is on the ground(s) that a search for invention III encompasses a search for inventions I and II.  This is not found persuasive because the inventions have a different structure which would require a different field of search.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 2, 4-6, 10-13 and 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wochele (US2016/0311588).
Regarding claim 2, the liquid dispenser wherein the at least two layers of the sheet-like structure are held at the boundary of the venting aperture by a common injection-molded bearing structre, and the bearing structure (37), on one side or integrally on both sides of the sheet-like structure, projects over the boundary region of the sheet-like structure.
Regarding claim 4, the liquid dispenser, where the protective cap has a main component predominantly forming a lateral wall of the cap wall, and a bearing structure (37) for the sheet-like structure is integrally provided on the main component.  
Regarding claim 5, the liquid dispenser wherein the protective cap has a main component predominantly forming a lateral wall of the cap wall and an opening and the protective cap has a venting insert (5) inserted sealingly into the opening and comprising a bearing structure holding and surrounding the sheet-like structure.
Regarding claim 6, at least one of the sheet-like structure is formed as a membrane filter (5).  
Regarding claim 10, the venting insert is fastened in the opening of the protective cap by a snap-action connection (Fig. 4).
Regarding claim 11, Wochele teaches a liquid dispenser (Figs. 1-6) comprising, a main unit (Fig. 2) having a liquid store (20), a conveying device (29), and a discharge opening (24) for releasing the liquid and a protective cap (22) able to be mounted onto the main unit and protecting the discharge opening in a mounted state (Fig. 1), the protective cap having a cap wall surrounding a cap interior, the cap wall having a venting aperture (30) spanned by a flexible sheet-like structure (5 and 50), a boundary region of the sheet-like structure being fixed in an encircling manner to a boundary of the venting aperture, the sheet-like structure comprising at least two layers (5 and 50) bearing directly against one another but, at least in a central region of the sheet-like structure, not being connected fixedly to one another.  
Regarding claim 12, the liquid dispenser wherin at least one of the two layers of the sheet-like structure is an absorbent or antibacterial layer, wherein said at least one layer, with the protective cap mounted on the main unit, is arranged directly above the discharge opening, such that a residual drop remaining at the discharge opening can be absorbed and/or decontaminated by the at least one layer (Fig. 4).
Regarding claim 13, the liquid dispenser wherein the liquid dispenser is filled with a pharmaceutical liquid (Fig. 4). 
Regarding claim 17, the venting insert defines the venting aperture in the cap wall.
Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREEN KAY THOMAS whose telephone number is (571)270-5611. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Pickett can be reached on (571) 272-4560. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREEN K THOMAS/           Primary Examiner, Art Unit 3736